UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7562


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM TERRENCE CROSS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00010-RBS-1)


Submitted:   February 10, 2011            Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant         Pro Se. Laura Pellatiro
Tayman,   Assistant  United States        Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Terrence Cross appeals the district court’s

order   denying   his   second   motion   for   reconsideration    of   its

previous order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for a sentence reduction.        The district court’s order denying

the reduction was entered on April 13, 2010.            On October 15,

2010, Cross filed a second motion for reconsideration of that

order, which the district court denied.          As the district court

lacked the authority to grant reconsideration of its previous

order, United States v. Goodwyn, 596 F.3d 233 (4th Cir.), cert.

denied, 130 S. Ct. 3530 (2010), we affirm the district court’s

order denying reconsideration.      We deny Cross’s motion to remand

for resentencing.       We dispense with oral argument as the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid in the decisional

process.

                                                                  AFFIRMED




                                    2